 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JUNIOR SAINVIL,                                        Case No.: 2:18-cv-01121-APG-CWH

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 20]
 6 MICHAEL P. PRINTY,

 7          Defendant

 8         On March 8, 2019, Magistrate Judge Hoffman recommended that I dismiss this case

 9 because plaintiff Junior Sainvil has failed to comply with court orders. ECF No. 20. Sainvil did

10 not file an objection. Thus, I am not obligated to conduct a de novo review of the report and

11 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16         Additionally, Judge Hoffman’s report and recommendation was returned in the mail.

17 ECF No. 11. Under Local Rule IA 3-1, a pro se party must immediately advise the court of any

18 change of address. “Failure to comply with this rule may result in the dismissal of the action,

19 entry of default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.

20         IT IS THEREFORE ORDERED that Judge Hoffman’s report and recommendation (ECF

21 No. 20) is accepted. Plaintiff Junior Sainvil’s complaint is DISMISSED.

22         DATED this 3rd day of April, 2019.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
